DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-6, and 8-10, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Trivette 2003/0184945).
Regarding Claim 5; Trivette discloses a method of releasing retractable lock members in communication with laterally translating handles, from engagement with a circuit breaker (as set forth by para.’s 0045, 0049 and 0050-0051—whereas the circuit breaker-10 comprises a racking mechanism-61 which comprises truck handles 65, 67—Fig. 1-2 adapted to move a frame of the breaker and translates between outward/locked position and an inward/unlocked position and coupling slidable locking arms 70, 72 which extend and retract locking tabs 77, 83 coupled thereto), comprising: manually deploying at least one actuator to pull the lower handles (via locking arms 70, 72 springs 89 biased in the -x and +x directions--as set forth by para. 0053) on a breaker cradle (as constituted by support truck--63) laterally inward to thereby release the lock members from engagement with the circuit breaker (via the -x direction—as depicted by Fig.’s 2 and 4). 
Regarding Claim 6; Trivette discloses the method of Claim 5, wherein the at least one actuator is held in a housing attached to a base of the breaker cradle, the housing also holding at least one internal lock with a pin, wherein the internal lock is in communication with the at least one actuator and an external release member, the method further comprising moving the release member to allow movement of the at least one actuator, wherein the internal lock holds the pin in an angled channel that allows the pin to move in response to movement of the release member (as set forth by para.’s 0012, 0045, 0047, 0054-0055--as depicted by Fig. 4—whereas the circuit breaker comprises the racking mechanism-61 to move the truck-63 comprising a lead screw/coupling 75/78 and a handle interlock-84 which is spring biased and comprises a pin defined by 84a and/or 84b in an angled channel-81-82 as constituted within a channel housing comprised by 62 attached to the cradle when lead screw is actuated—as further set forth by para. 0056; Note: the angle is not defined and thus angled does not exclude any angle between and/or including 0° and 90°).  

Regarding Claim 8; Trivette discloses a breaker (10-Fig. 1), comprising a cradle (63-Fig. 2) with an integrated cradle assist assembly residing at least partially internal to a chassis of the cradle (as depicted by Fig. 2--an integrated cradle assist assembly constituted by atleast a racking mechanism 61 includes 62, and lead screw-76 which is atleast in-part internal to the cradle), the cradle assist assembly comprising at least one actuator in communication with lock members that engage cooperating lock features or members in a cell or compartment of a switchgear, the at least one actuator configured to extend and retract the lock members between locked and unlocked positions (as set forth by para.’s 0045, 0049 and 0050-0051--whereas the circuit breaker-10 comprises a racking mechanism-61 which comprises truck handles 65, 67—Fig. 1-2 adapted to move a frame of the breaker and translates between outward/locked position and an inward/unlocked position and coupling slidable locking arms 70, 72 springs biased via-89 in the -x and +x directions--as set forth by para. 0053 which extend and retract locking tabs 77, 83 which engage complementary slots in a switchgear enclosure—as set forth by para. 0056 and/or as subsequently disclosed by para. 0059 movement of the circuit breaker to a disconnect position releases locking arms 70,72).  

Regarding Claim 9; Trivette discloses the cradle of Claim 8, wherein the at least one actuator is manually operated (whereas the racking mechanism is manually operated via 78—para. 0047 and/or further comprises where the handles 65, 67 thereof are manually operated).  

Regarding Claim 10; Trivette discloses the cradle of Claim 8, wherein the at least one actuator comprises a pneumatic actuator (whereas the racking mechanism is manually operated via 78 and impact wrench coupled thereto—para. 0047.  

Allowable Subject Matter
Claim(s) 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claim 7; Trivette discloses the method of Claim 5, wherein the manually deploying is carried out by accepting foot depression of an actuator plate in a housing residing externally and on a base of the breaker cradle.  
Regarding Claim 11; the cradle of Claim 8, wherein the at least one actuator comprises an electrically powered actuator, and wherein the cradle assist assembly comprises transverse members attached to the at least one actuator, the cradle further comprising externally accessible user interface inputs held on a chassis of the cradle in communication with the at least one actuator configured to allow a user to actuate the electrically powered actuator to retract and extend the transverse members of the integrated cradle assist assembly.

Claims 1- 4, are hereby deemed as allowed.
Regarding Claim 1; A breaker, ground and test device (G&TD) or dummy breaker cradle. comprising: a cradle housing having a base comprising at least one right lock member and at least one left lock member configured to be able to retract and extend from the base between a lock position and an unlocked position; and a cradle-assist assembly attached to the breaker cradle housing and/or base or residing at least partially in the breaker cradle housing and/or base, the cradle-assist assembly comprising at least one actuator configured to translate the at least one right and the at least one left lock members from the lock position to the unlocked position in response to input from a user, wherein the breaker cradle comprises upper right and left externally accessible handles and lower right and left externally accessible handles, and wherein the cradle assist assembly comprises upper right and left mounting members that attach to respective upper right and left handles and lower right and left transverse members that attach to respective lower right and left handles and wherein the at least one actuator includes a left actuator attached to the upper left mounting member and a second right actuator that is attached to the upper right mounting member.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835